*562The father shall deliver said child, William Joseph, to the mother on a date and at a place to be mutually fixed by the parties, or, failing such agreement, on a date and at a place specified in a written notice to be served by the mother on the father or his attorney within 30 days after entry of the order hereon. The Justice at Special Term saw and heard the three children, the parties and the mother’s present husband. He was face to face with the infants whose paramount interests were to be fostered (see, e.g., People ex rel. Herzog v. Morgan, 287 N. Y. 317, 322). Under the circumstances disclosed by the record, this court would not be justified in changing his determination. If the boy, William Joseph, has a sincere preference to be with his father and to embrace his father’s religion, the existing Florida divorce decree does not bar the father’s application to amend its custodial provisions after the boy shall have been with the mother for a period of time. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.